DISSENTING OPINION.
WOODSON, J.
— I dissent from paragraph four of the opinion delivered in this case for the reason that I do not think that the court can declare as a matter of law that the interview of General Hadley, published by appellant, which constitutes the libelous charge complained of, was in fact the official opinion of the Attorney-General.
That was a fact to be determined by the jury, upon the evidence introduced, and not by the Attorney-General himself; and until that fact was established, the opinion, which was oral, was not admissible in evidence, much less the interview purporting to give to the press the substance of the opinion.
This is elementary and needs no authority to support it.
The fact that General Hadley was introduced as a witness, and testified that the interview was the substance of his opinion, does not alter the rule just stated; nor is that rule changed by the fact that there was no other evidence introduced upon the subject. Still it was a question for the jury. [Rinehart v. Railroad, 204 Mo. l. c. 276; Milliken v. Commission Co., 202 Mo. l. c. 655.]
*650Nor was respondent bound by tbe statement of any one of bis witnesses in tbe case. [Helling v. United Order, 29 Mo. App. 309; Spurgin v. Frick, 73 Mo. App. 128; Brown v. Wood, 19 Mo. 475.]
I, therefore, dissent from tbe result reached in tbe opinion.